       Case: 1:19-cv-00145-DAP Doc #: 117 Filed: 03/07/19 1 of 4. PageID #: 3238



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

    DIGITAL MEDIA SOLUTIONS, LLC,               ) CASE NO. 1:19-cv-145
                                                )
                           Plaintiff,           ) JUDGE DAN AARON POLSTER
                                                )
                v.                              ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
    SOUTH UNIVERSITY OF OHIO,                   )
    LLC, et. al.,                               )
                                                )
                           Defendants.          )


                     SECOND SUPPLEMENT TO FIRST RECEIVER REPORT

                                    LANDLORD REPORT


            Mark E. Dottore, the duly appointed and acting receiver for the Receivership

Entities (the “Receiver”), hereby files this Second Supplement to his first Report

(the “First Report”)1 to provide information on leases and landlord pending

litigation. As and for this Report, the Receiver says as follows:

            Landlord Summary

            At the time of the Receiver’s appointment, Argosy and AI campuses were

identified as tenants at 57 locations across the continental United States, Hawaii

and American Samoa. Argosy also was a tenant at two locations (Pittsburgh and

Phoenix) which housed a data center and administrative staff. In each of the



1Capitalized terms used but not defined in this motion shall have the meanings given to
them in the Initial Receiver Order as modified by the Clarifying Order (collectively, the
“Receiver Order”).



{00020940-1 }
       Case: 1:19-cv-00145-DAP Doc #: 117 Filed: 03/07/19 2 of 4. PageID #: 3239



locations, Argosy and AI were in default of the payment of rent; some for over four

months.

            The landlord-tenant issues at each of the locations fell into three categories:

            1. Landlords who had already evicted the campus, taken possession, and
               sought the removal of the tenant’s furniture, fixtures and equipment;

            2. Landlords who had sought eviction of the campus and were waiting orders
               of possession from the various state courts in which cases were filed;

            3. Landlords who had yet to seek dispossession of the campus but were
               demanding unpaid rent and possession of the space.
            Compounding the problems in scenarios 2 and 3 above, were that some

campuses were in the middle of the term and students needed to complete the

teaching and testing of students for that term. To date, the Receiver has identified

about 20 campuses where some students were still taking classes – this number

may change because not all landlords have contacted the Receiver. A list of 28

pending landlord matters is attached hereto as Exhibit A.

            Upon his appointment, the Receiver sent a letter to each landlord introducing

counsel and providing a copy of the Order Appointing Receiver. The letter

demanded an immediate stay of any action taken by the landlords based upon the

preliminary injunction set forth in the Order. Landlords immediately started to call.

Each landlord was informed that any rent accrued prior to, or just after, the

receivership would be treated as an administrative expense if the space was needed

to effectuate a “teach out” of students.

            If the Court grants the Receiver’s Motion to Sell, Transition or Close Argosy

University Campuses and AI University Campuses, it is the Receiver’s intention to


{00020940-1 }                                2
       Case: 1:19-cv-00145-DAP Doc #: 117 Filed: 03/07/19 3 of 4. PageID #: 3240



grant each of the landlords’ limited relief from the preliminary injunction and stay

entered by the Court in its Receiver Order. Each landlord will be able to avail itself

of state court remedies to recover possession of the leased property.

            At each location, the Receiver will seek the cooperation of the landlord to gain

access to the leased premises to secure student records for storage and for the

protection of any personally identifiable information. The Receiver is taking steps

to secure a storage location or locations where the records can be physically stored

and electronically catalogued.

            The Receiver will also work with landlords to detail what personal property

remains at each location. If that personal property is leased, it will be returned to

the lessor. It the personal property is not leased and has value, the Receiver will

sell the personal property. If the personal property has no recoverable value for the

receivership estate, the Receiver will abandon the personal property.

 Date: March 7, 2019                             WHITMER & EHRMAN LLC

                                                 /s/Mary K. Whitmer
                                                 Mary K. Whitmer (0018213)
                                                 James W. Ehrman (0011006)
                                                 2344 Canal Rd., Suite 401
                                                 Cleveland, OH 44114
                                                 Telephone: (216) 771-5056
                                                 Facsimile: (216) 771-2450
                                                 Email: mkw@weadvocate.net
                                                 Attorney for the Receiver




{00020940-1 }                               3
       Case: 1:19-cv-00145-DAP Doc #: 117 Filed: 03/07/19 4 of 4. PageID #: 3241



                               CERTIFICATE OF SERVICE

            In accordance with Section 1.4 of the Electronic Filing and Procedures

Manual of the Northern District of Ohio and Federal Rule of Civil Procedure

5(b)(2)(E), a copy of the foregoing has been served through the Court’s filing system

on all counsel of record on March 7, 2019.

                                            /s/ Mary K. Whitmer
                                            Mary K. Whitmer (0018213)




{00020940-1 }                              4
